DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,227,821 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ketan S. Vakil (Reg. No. 43,215) on 9.6.2022.
The application has been amended as follows: 
In claim 21, line 2, insert –and a body portion-- after “first end of the power card”.
In claim 21, line 5, insert –and a body portion-- after “first end of the power card”.
In claim 27, line 2, delete –are--.

Allowable Subject Matter
Claims 1-3, 5-7, 21-30 and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) an N lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion, the body portion and the terminal portion being connected by a bend such that the body portion and the terminal portion lie on respective different planes; and a P lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion, the body portion and the terminal portion being connected by a bend such that the body portion and the terminal portion lie on respective different planes, a distance between the body portion of the P lead frame and the body portion of the N lead frame being greater than a distance between the terminal portion of the P lead frame and the terminal portion of the N lead frame as recited within the context of the claim, (claim 21) a N lead frame having a terminal portion at a first end of the power card, the body portion and the terminal portion being connected by a bend such that the body portion and the terminal portion lie on respective different planes; and a P lead frame having a terminal portion at the first end of the power card, the body portion and the terminal portion being connected by a bend such that the body portion and the terminal portion lie on respective different planes, a distance between the body portion of the P lead frame and the body portion of the N lead frame being greater than a distance between the terminal portion of the P lead frame and the terminal portion of the N lead frame as recited within the context of the claim, and, (claim 29) fabricating an N lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion, wherein fabricating the N lead frame comprises connecting the body portion of the N lead frame and the terminal portion of the N lead frame by a bend such that the body portion of the N lead frame and the terminal portion of the N lead frame lie on respective different planes; and fabricating a P lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion, wherein fabricating the P lead frame comprises connecting the body portion of the P lead frame and the terminal portion of the P lead frame by a bend such that the body portion of the P lead frame and the terminal portion of the P lead frame lie on respective different planes, a distance between the body portion of the P lead frame and the body portion of the N lead frame is greater than a distance between the terminal portion of the P lead frame and the terminal portion of the N lead frame as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 10-14, filed 6.14.2022, with respect to objections to the drawings and the specification, 35 USC 112 rejections, double patenting rejections, and, prior art rejections have been fully considered and are persuasive. Claims 1-3, 5-7, 21-30 and 32-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894